Filed 9/30/20 P. v. Miranda CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G057852

           v.                                                            (Super. Ct. No. 19HF0056)

 ABRAHAM NERI MIRANDA,                                                   OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Lance
Jensen, Judge. Affirmed in part and remanded for resentencing.
                   Jeanine G. Strong, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Senior Assistant Attorney General, Steve Oetting and
Anthony Da Silva, Deputy Attorneys General, for Plaintiff and Respondent.
                                           INTRODUCTION
                Appellant Abraham Miranda has identified two issues in this appeal. The
first is the striking of his one-year sentence enhancement under the newly-enacted
amendment to Penal Code section 667.5, subdivision (b). The Attorney General agrees.
The second issue arises from People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas).
Miranda asserts that his due process rights were violated because he had no hearing on
his ability to pay before fines, fees, and assessments were imposed upon him. The
Attorney General disagrees.
                We agree with the Attorney General on both issues. The one-year
enhancement is stricken, and the case is returned to the trial court for resentencing.
Having found no due process violation in the matter of fees, we affirm the remainder of
the judgment.
                                                  FACTS
                Miranda was charged with felony assault and criminal threats after he and
his brother both got into an altercation with other people at a construction site. A jury
convicted him of misdemeanor assault (as a lesser included offense) and criminal threats.
He also had a prior felony conviction for which he had served a prison term.
                Miranda was sentenced in June 2019 to two years in prison, the middle
                                                                                          1
term, on the criminal threats count and a one-year enhancement for the prison prior. He
was also assessed a $40 court operations fee, a $30 conviction fee, and a $300 restitution
fine. A $300 parole revocation fine was suspended unless parole was revoked.
Miranda’s counsel “note[d]” her “objection to any fines and fees pursuant to the Dueñas
case” and submitted, without asking for a hearing. Miranda was not charged the fee
($2,762.17) for his probation report.




       1
                The sentence for assault, a misdemeanor, was to be served concurrently.


                                                       2
                                      DISCUSSION
I.            Sentence Enhancement
              Effective January 1, 2020, Senate Bill No. 136 (SB 136) amended Penal
Code section 667.5, subdivision (b), to limit the imposition of one-year prior prison
enhancements to sexually violent offenses as defined by Welfare and Institutions Code
section 6600, subdivision (b). Miranda’s prison prior (for burglary) is not among the
sexually violent offenses eligible for one-year enhancements under the current version of
Penal Code section 667.5, subdivision (b). Under law applicable at the time of
sentencing, however, the prison prior resulted in a consecutive one-year prison term
being added to Miranda’s term of imprisonment. (Stats. 2018, ch. 423, § 65 [prior
version of § 667.5, subd. (b), applicable in 2019].)
              The Attorney General concedes Miranda is entitled to relief, and we agree.
This case is not yet final; changes to the law favorable to criminal defendants should be
applied retroactively absent evidence to the contrary from the legislative enactment.
(People v. Brown (2012) 54 Cal.4th 314, 323-324; In re Estrada (1965) 63 Cal.2d 740.)
SB 136 applies retroactively to non-final judgments. (See, e.g., People v. Petri (2020) 45
Cal.App.5th 82, 94.) The sentence enhancement must therefore be stricken.
II.           Dueñas
              Dueñas involved an indigent woman with cerebral palsy who was caught in
a never-ending downward spiral of debt because she could not afford to pay court-
imposed fines. Each time she came before a court for non-payment of a fine or a fee,
another layer of court-ordered debt was piled upon her. The $1,000 per month in
government assistance she received went to take care of her two children. She had no
bank account, no credit card, no home, and no job (because of her disability). (Dueñas,
supra, 30 Cal.App.5th at pp. 1160-1161.) As the court stated, “The record in this matter
illustrates the cascading consequences of imposing fines and assessments that a defendant
cannot pay.” (Id. at p. 1163.) The court held that due process required a hearing on

                                             3
ability to pay before the trial court could impose court facilities and court operations
assessments, and restitution fines must be stayed pending a determination by hearing that
a defendant can pay. (Id. at p. 1164.)
              Dueñas has provoked considerable controversy, and the issue is currently
before the California Supreme Court, in its review of People v. Kopp (2019) 38
Cal.App.5th 47. As one concurring justice observed, “I am reminded of a course
presented at the 2014 annual Appellate Court Justice Institute on judicial opinion writing.
The course-written materials posed two questions which are here pertinent: ‘How will
your opinion be misused and have you created more problems than you have solved?
Ask yourself how a creative attorney can cite your case for a proposition you never
considered?’ [¶] If the court in [Dueñas] intended that the rule declared therein applied,
‘across the board,’ to every person sentenced where an appeal was pending, it called for
limited reversals in most, if not all, criminal cases. This would entail an expenditure of
judicial time and financial resources with little practical benefit. The criminal and
juvenile justice systems do not need an additional burden added by the Dueñas court. . . .
[¶] In my view, the Dueñas court did create more problems than it solved and creative
attorneys have had a field day. We are deluged with the Dueñas issue and it has become
what the late Justice William Masterson used to describe as the ‘issue de jour.’” (In re
M.B. (2020) 44 Cal.App.5th 281, 285 (Yegan, Acting P.J., concurring).)
              Miranda misrepresents the record when he argues that “[i]n response to the
request [based on Dueñas], the trial court did not hold a hearing regarding [Miranda’s]
ability to pay the fine and fees.” There was no such request; counsel merely “noted an
objection” and then submitted.
              Nothing in the record suggests that Miranda’s circumstances remotely
resemble those of the Dueñas appellant, who argued that she was being repeatedly
punished for being poor. Miranda got into trouble for picking a fight while he was
working on a home construction project. Unlike the Dueñas appellant, he has been a

                                              4
wage-earner, and there is no suggestion in the record that he is anything close to indigent,
or disabled, or so mired in court-imposed debt that he cannot afford to pay $370 in fees
and assessments. Unlike the Dueñas appellant, Miranda’s criminal history stems from
convictions for assault and criminal threats, not from a lack of ability to pay an ever-
increasing amount of court fines and fees. Unlike Dueñas, Miranda does not find himself
on the wrong side of the law simply for being poor. He has, in fact, an extensive and
increasingly violent criminal history extending back to age 16. He is, at present, nearly
36 years old. It is also significant that he was offered a financial hearing to evaluate his
ability to pay for his probation report, but he would not cooperate.
                                      DISPOSITION
              The sentence enhancement pursuant to former Penal Code section 667.5,
subdivision (b), is ordered stricken, and the case is remanded to the trial court for
resentencing. In all other respects, the judgment is affirmed.




                                                  BEDSWORTH, ACTING P. J.

WE CONCUR:



THOMPSON, J.



GOETHALS, J.




                                              5